NO. COA13-747

                     NORTH CAROLINA COURT OF APPEALS

                           Filed: 15 July 2014


GRANT A. LOOSVELT,
     Plaintiff/Father,

    v.                                    Mecklenburg County
                                          No. 11-CVD-21739(DH)
STACY LEIGH BROWN,
     Defendant/Mother.


    Appeal by     plaintiff from order       entered 1 April 2013     by

Judge   Donnie   Hoover   in   District    Court,   Mecklenburg   County.

Heard in the Court of Appeals 19 November 2013.


    Wyrick Robbins Yates & Ponton LLP, by K. Edward Greene and
    Tobias S. Hampson, for plaintiff-appellant.

    James, McElroy & Diehl, P.A., by Preston O. Odom, III, by
    defendant-appellee.


    STROUD, Judge.


    Plaintiff appeals order regarding permanent child custody

and child support.     For the following reasons, we affirm in part

and reverse and remand in part.

                               I.     Background

    Plaintiff, a resident of Los Angeles, California, filed a

complaint in North Carolina against defendant, a resident of

Charlotte, North Carolina.          Plaintiff sought to establish the
                                          -2-
paternity of a child born out of wedlock, to determine custody,

and an order addressing the parties’ support obligations.                           On 7

December      2011,     defendant      filed    an     answer    and    counterclaims

seeking child custody, child support, and attorney fees.                          On or

about 10 April 2012, defendant                  filed a      request     “to upwardly

deviate from the North Carolina Child Support Guidelines[.]”                          On

7   May   2012,    plaintiff      replied       to     defendant’s      counterclaims

admitting “it is in the best interest of the minor child that

his   primary     custody    be     awarded      to”      defendant,    stating     that

“child    support     should      be   awarded       in    accordance     with    North

Carolina law[,]” and denying allegations related to defendant’s

request for attorney fees.

      On 24 May and 20 June 2012, both nunc pro tunc to 16 April

2012, the trial court entered temporary child support orders.

The   trial     court    ordered       that     plaintiff       make   monthly    child

support payments in the amount of $2,317.00.                      Defendant’s claim

for retroactive child support was to be heard at a later date

along with her claim for attorney fees.

      On 1 April 2013, nunc pro tunc                      to 4 January 2013, the

trial court entered a corrected order regarding permanent child

custody and child support finding that because the aggregate of

the   parties’    adjusted     gross      incomes         exceeded     $25,000.00    per
                                        -3-
month,    the   North    Carolina   Child     Support   Guidelines    were   not

controlling for this case.          The order established paternity and

custody   of    the    minor   child,   set   plaintiff’s    retroactive     and

prospective child support obligations as well as arrearages, and

awarded attorney fees to defendant.               As to the child support

obligations and attorney fees, the trial court ordered:

                 4.   Effective November 1, 2012, and
            continuing on the first (1st) day of each
            month thereafter until modified by this
            Court.    Plaintiff/Father shall pay child
            support to Defendant/Mother in the amount of
            $7,342.84 per month. All payments shall be
            made directly to Defendant/Mother on or
            before the first (1st) day of each month.

                 5.   Plaintiff/Father       shall      be
            responsible for ninety percent (90%) and
            Defendant/Mother shall be responsible for 10
            percent (10%) of all uninsured medical,
            dental,   optical,    orthodontic,    therapy,
            counseling, prescription drug expenses, and
            any other expenses incurred by the minor
            child in connection with his healthcare that
            is   not  covered   by   the   major   medical
            insurance   provider(s).      In   the   event
            Defendant/Mother is required to advance any
            of the foregoing expenses to be paid by
            Plaintiff/Father   as    set   forth    above,
            Plaintiff/Father        shall        reimburse
            Defendant/Mother within thirty (30) days of
            the receipt of written verification of said
            expenses.

                 6.   Plaintiff/Father’s child support
            arrearage in the amount of $15,077.52 shall
            be paid in full on or before March 5, 2013.

                  7.     Plaintiff/Father’s             retroactive
                                     -4-
            child support obligation in the amount of
            $39,655.27 shall be paid in full on or
            before March 5, 2013.

                 8.    Defendant/Father    shall pay    to
            Plaintiff/Mother’s    counsel    the sum    of
            $24,942.21       to      partially     defray
            Plaintiff/Mother’s          legal        fees.
            Defendant/Father shall make this payment
            directly to Claire J. Samuel, James, McElroy
            & Diehl, P.A., 600 South College Street,
            Charlotte, NC 28202 on or before March 15,
            2013.

Plaintiff appeals.

                    II.    Retroactive Child Support

    Plaintiff      first   argues    that       the   trial      court   erred    in

awarding    retroactive    child    support       because     the    trial    court

“[f]ailed    to   [m]ake   [f]indings      of    [f]act     to    [s]upport      its

[a]ward[,]” lacked evidence to support its award, and failed to

apportion the expenses incurred between both parties.                    Our Court

has stated:

            an order for child support must be based
            upon the interplay of the trial court’s
            conclusions of law as to (1) the amount of
            support necessary to meet the reasonable
            needs of the child and (2) the relative
            ability of the parties to provide that
            amount. These conclusions must be based upon
            factual findings sufficiently specific to
            indicate that the trial court took due
            regard of the factors enumerated in the
            statute, namely, the     estates, earnings,
            conditions, accustomed standard of living of
            the child and the parties, the child care
            and homemaker contributions of each party,
                                   -5-
          and other facts of the particular case.
               These findings must, of course, be
          based upon competent evidence, and it is not
          enough that there may be evidence in the
          record sufficient to support findings which
          could have been made. The trial court must
          itself determine what pertinent facts are
          actually established by the evidence before
          it. In short, the evidence must support the
          findings, the findings must support the
          conclusions,   and   the   conclusions  must
          support the judgment; otherwise, effective
          appellate review becomes impossible.

Atwell v. Atwell, 74 N.C. App. 231, 234, 328 S.E.2d 47, 49

(1985)   (citations,   quotation    marks,   and   ellipses   omitted).

Furthermore,

          [c]hild support orders entered by a trial
          court are accorded substantial deference by
          appellate courts and our review is limited
          to a determination of whether there was a
          clear   abuse  of   discretion.  Under   this
          standard of review, the trial court’s ruling
          will be upset only upon a showing that it
          was so arbitrary that it could not have been
          the result of a reasoned decision. In a case
          for child support, the trial court must make
          specific   findings   and  conclusions.   The
          purpose of this requirement is to allow a
          reviewing court to determine from the record
          whether    a   judgment,   and   the    legal
          conclusions which underlie it, represent a
          correct application of the law.

Leary v. Leary, 152 N.C. App. 438, 441-42, 567 S.E.2d 834, 837

(2002) (citations and quotation marks omitted).

    “The ultimate objective in setting awards for child support

is to secure support commensurate with the needs of the children
                                         -6-
and the ability of the obligor to meet the needs.”                   Robinson v.

Robinson, 210 N.C. App. 319, 333, 707 S.E.2d 785, 795 (2011)

(citation, quotation marks, and brackets omitted).                   Retroactive

child support encompasses “[c]hild support awarded prior to the

time a party files a complaint[.]”               Carson v. Carson, 199 N.C.

App.    101,   105,   680    S.E.2d      885,    888    (2009)   (citation    and

quotation marks omitted).           “However, retroactive child support

payments are only recoverable for amounts actually expended on

the child’s behalf during the relevant period.                      Therefore, a

party seeking retroactive child support must present sufficient

evidence of past expenditures made on behalf of the child, and

evidence   that    such     expenditures        were   reasonably    necessary.”

Robinson, 210 N.C. App. at 333, 707 S.E.2d at 795 (citation,

quotation marks, and brackets omitted).

A.     Findings of Fact as to Retroactive Child Support Expenses

       The trial court awarded defendant retroactive child support

from   October    2010,     the   date    of    the    child’s   birth,   through

November 2011, the month following the filing of plaintiff’s

complaint. The retroactive child support award of $39,655.271 was

reimbursement for the following:



1
  We note that these expenses actually add up to $40,025.27,
although neither party has challenged the accuracy of the
numbers in the trial court order.
                                        -7-

        “$5,160 in nursery expenses prior to [the child’s] birth”

        “806.13 in maternity clothes prior to [the child’s] birth”

        “$460.00 in additional daycare cost for [the child] from
         October 28, 2011 through March 20, 2012”

        “$1,313.54 in nursery expenses after [the child’s] birth”

        “$6,485.67 in expenses related to the minor child’s basic
         needs (i.e. baby food, diapers, formula, and clothing)
         after the minor child’s birth”

        “$11,520.00 to provide work-related child care” in 2011

        “$8,800.00 to provide work-related child care” in 2010

        “5,479.93 in expenses related to the minor child’s birth”

Because     these   expenses    raise   different      evidentiary    and   legal

issues, we will separately address them.

1.       Nursery Expenses and Maternity Clothes Prior to Birth

         The award for expenses incurred prior to the child’s birth

appears     to   raise   a    novel   legal   issue.      We   have   found    no

authority, either in North Carolina or in any other state that

addresses recovery of expenses incurred prior to the child’s

birth for nursery expenses or maternity clothes as retroactive

child support.       Apparently, defendant did not find any law to

support this proposition either, as her argument is that “the

fact that a ‘father’s duty to support his child arises when the

child is born[,]’            Tidwell v. Booker, 290 N.C. 98, 116, 225
                                     -8-
S.E.2d 816, 827 (1976), does not preclude awarding retroactive

child support covering expenditures incurred before a child’s

birth.”      Defendant seeks to analogize these expenses to medical

expenses under North Carolina General Statute            § 49-15.   But we

find that because       (1) the child support obligation does not

arise until birth and (2) North Carolina has a statute which

limits recovery of pre-birth expenses to medical expenses, there

is no legal basis for an award of any other types of expenses

incurred prior to birth.           See N.C. Gen. Stat. § 49-15 (2011);

Freeman v. Freeman, 103 N.C. App. 801, 803, 407 S.E.2d 262, 263

(1991).

       “A parent’s obligation to support his child arises when the

child is born, not when the courts order a specific amount to be

paid.”    Freeman v. Freeman, 103 N.C. App. 801, 803, 407 S.E.2d

262,   263    (1991)   (emphasis    added).   As   the   legal   obligation

arises when the child is born, expenses incurred prior to the

child’s birth cannot be considered as retroactive child support;

see Robinson, 210 N.C. App. at 333, 707 S.E.2d at 795; Freeman,

103 N.C. App. at 803, 407 S.E.2d at 263, the only exception to

this rule is North Carolina General Statute § 49-152 which allows



2
  North Carolina General Statute § 49-15 provides that “[u]pon
and after the establishment of paternity of an illegitimate
child pursuant to G.S. 49-14,       the rights, duties, and
                                      -9-
for “medical expenses incident to the pregnancy and birth of the

child.”     N.C. Gen. Stat. § 49-15.         While many mothers reasonably

incur expenses of many types in preparation for the birth of a

baby, our General Assembly has provided for recovery of only one

type of pre-birth expense, medical expenses, pursuant to North

Carolina General Statute § 49-15.                 See id.      Medical expenses

related to the pregnancy are necessarily incurred before birth

of the child, but there is no evidence or argument that these

nursery expenses and maternity clothes could qualify as “medical

expenses”     under    even   the    most    generous        definition.       Id.

Accordingly, we must reverse the award for nursery expenses and

maternity clothes incurred prior to the child’s birth.

2.    Nursery Expenses and Basic Needs After Birth

      For the nursery expenses incurred after the child’s birth

and   the   expenses    incurred     for    the    child’s    basic   needs,   we

conclude there was not sufficient evidence to support an award

of these expenses as retroactive child support because defendant

did   not   present    evidence     that    these    expenses    were   actually



obligations of the mother and the father so established, with
regard to support and custody of the child, shall be the same,
and may be determined and enforced in the same manner, as if the
child were the legitimate child of such father and mother. When
paternity has been established, the father becomes responsible
for medical expenses incident to the pregnancy and the birth of
the child.” N.C. Gen. Stat. § 49-15.
                                              -10-
incurred     prior    to    the       filing       of   the    complaint.           Defendant

herself concedes that her evidence required the trial court “to

draw   the    reasonable         inference”          regarding     the       dates    of    the

expenses. Defendant’s exhibit listing the expenses showed only

the merchant from which the purchase was made and the amount of

the expense; defendant                does not direct our attention to any

evidence     before     the      trial        court,      including       her    testimony,

providing any dates for when the expenses were incurred.                                      As

retroactive    child       support       may       only   be     awarded      for    expenses

incurred     “prior    to       the    time    a     party     files     a   complaint[,]”

Carson, 199 N.C. App. 105, 680 S.E.2d at 888, the trial court

needed     actual     evidence         upon    which      to     determine      when       such

expenses were incurred.                Defendant’s evidence did not provide

sufficient    detail       as    to    the     dates      that    these      expenses       were

incurred such that the trial court could reasonably find that

they were incurred prior to the filing of the complaint.                                      We

reverse the award of nursery expenses and basic needs expenses

incurred after the child’s birth.

3.     Daycare, Child Care, and Birth Expenses

       For the expenses regarding daycare, child care, and the

child’s birth, plaintiff does not challenge the timing of these

expenses or the evidence supporting the amounts awarded.                                   Thus,
                                  -11-
the trial court’s findings as to these expenses are binding on

this court.    See Powers v. Tatum, 196 N.C. App. 639, 640, 676

S.E.2d 89, 91 (“Where [a party] fails to challenge any of the

trial court’s findings of fact on appeal, they are binding on

the appellate court[.]”), disc. review denied, 363 N.C. 583, 681

S.E.2d 784.   As to these expenses, plaintiff challenges only the

trial court’s findings as to his ability to pay the award of

retroactive   child   support,   arguing   that   the   trial   court   was

required to make findings of fact regarding plaintiff’s “ability

to pay such amounts ‘during the time for which reimbursement is

sought[,]’” and “the trial court was required to exercise some

amount of discretion to determine what portion of the expenses .

. . [defendant] purportedly incurred . . . represent[ing] her

share of support.” As plaintiff’s ability to pay child support

is actually a broader issue implicating more than just daycare,

child care, and birth expenses, we separately address it below.

B.   Ability to Pay Retroactive Child Support

     Plaintiff contends that the trial court was required to

make findings regarding his ability to pay child support “during

the period in which [the expenses] were purportedly incurred.”

In Hicks v. Hicks, this Court stated that the trial court must
                                     -12-
make findings as to the obligor’s ability to pay during the time

period of the retroactive support sought:

            What the defendant should have paid is not
            the measure of his liability to plaintiff.
            The measure of defendant’s liability to
            plaintiff is the amount actually expended by
            plaintiff which represented the defendant’s
            share of support. In determining this amount
            the court must take into consideration the
            needs of the children and the ability of the
            defendant to pay during the time for which
            reimbursement is sought.    The plaintiff is
            not entitled to be compensated for support
            for the children provided by others, nor is
            she entitled to be reimbursed for sums
            expended by her for the support of the
            children   which  represent   her  share  of
            support as determined by the trial judge,
            considering “the relative ability of the
            parties to provide support[.]”

34 N.C. App. 128, 130, 237 S.E.2d 307, 309 (1977) (emphasis

added)     (citations,   quotation    marks,   and   ellipses   omitted).

“[T]he time for which reimbursement is sought[,]” id., is not

the time when this case was heard, as defendant contends -- that

would be the time at which reimbursement is sought -- but is

instead the time period during which the expenses were incurred.

See Savani v. Savani, 102 N.C. App. 496, 502, 403 S.E.2d 900,

903 (1991) (“An award of retroactive child support must also

take into account the defendant’s           ability to pay during the

period in the past for which reimbursement is sought.” (emphasis

added)).
                                            -13-
       Here,     the         trial        court         specifically           found       that

“Plaintiff/Father        has       the    ability       to   pay    the     child      support

ordered    herein”      and    “Plaintiff/Father’s                income    is    more     than

sufficient to cover the awards contained herein based on his

monthly expenditures and income.”                       Yet the trial court failed

to make findings of fact as to plaintiff’s ability to pay for

the     time     period        for       which      reimbursement           was        sought,

specifically, from the pre-birth medical expenses incurred until

the    filing    of    the    complaint,         the     relevant       time     period    for

retroactive child support.                 See Carson, 199 N.C. App. at 105,

680 S.E.2d at 888, see also N.C. Gen. Stat. § 49-15.                              Therefore,

we reverse and remand the order for the trial court to make

findings of fact as to plaintiff’s ability to pay during that

time period for which reimbursement was sought.

C.     Allotment of Retroactive Child Support Expenses

       In addition, plaintiff raises a related issue of the trial

court’s apportionment of retroactive support. Plaintiff contends

“the    trial    court       was    required       to    exercise       some      amount       of

discretion      to    determine      what    portion         of   the   expenses       .   .    .

[defendant] purportedly incurred related to . . . [defendant’s]

share     of    support.”            We     agree        that      “[t]he        measure       of

[plaintiff]’s liability to [defendant] is the amount actually
                                   -14-
expended   by    [defendant]    which    represented   the    [plaintiff’s]

share of support.”      Hicks, 34 N.C. App. at 130, 237 S.E.2d at

309 (emphasis added).        Here, the trial court awarded defendant

100% of each of the expenses listed pursuant to its award of

retroactive child support; this indicates that the trial court

failed to allot any portion of the retroactive child support

expenses as defendant’s responsibility.            In contrast, we note

that the trial court allocated to defendant 10% of the child’s

prospective     “uninsured    medical,   dental,   optical,   orthodontic,

therapy, counseling, prescription drug expenses, and any other

expenses incurred by the minor child in connection with his

healthcare that is not covered by the major medical insurance

provider(s)[;]” we cannot discern from the findings in the order

why defendant has responsibility for 10% of these prospective

expenses but has no responsibility for the retroactive expenses.

D.   Summary as to Retroactive Child Support

     In summary, as to the award of retroactive child support,

we reverse the award for nursery expenses and maternity clothes

prior to the child’s birth because there is no legal basis for

making such an award.        We reverse the award for nursery expenses

and basic needs after the birth because there was not sufficient

evidence that such expenses were incurred prior to the filing of
                                            -15-
plaintiff’s complaint.              We reverse and remand the order as to

the expenses for daycare, child care, and birth for the trial

court to consider the plaintiff’s ability to pay during the time

for which reimbursement is sought, how these expenses should be

apportioned between plaintiff and defendant, and to make any

other    findings     of     fact    and    conclusions     of     law   necessary   to

support the award of retroactive child support.

                       III. Prospective Child Support

    Plaintiff         next    contends       that    the   trial    court    erred   in

awarding prospective child support (“child support”) because it

failed “to [m]ake [s]pecific [f]indings of [f]act [c]oncerning

[plaintiff’s]         [i]ncome        and     [a]bility      to      [p]ay    [c]hild

[s]upport[,]”       based     its    award    on    plaintiff’s      income   without

considering the needs of the child, and abused its discretion in

setting    defendant’s        child    support       obligation     and   failing    to

“offset” plaintiff’s child support obligation by such amount.

Again,    we   note    that     we    review       the   child    support    award   to

consider if the evidence supports the findings of fact, the

findings support the conclusions of law, and the conclusions

support the judgment.               See Atwell, 74 N.C. App. at 234, 328

S.E.2d at 49.
                                   -16-
     North Carolina General Statute § 50-13.4(c) requires the

trial   court   to   consider   several   factors   when   establishing   a

child support obligation:

           Payments ordered for the support of a minor
           child shall be in such amount as to meet the
           reasonable needs of the child for health,
           education,   and  maintenance,    having due
           regard to the estates, earnings, conditions,
           accustomed standard of living of the child
           and   the  parties,   the   child   care and
           homemaker contributions of each party, and
           other facts of the particular case.

N.C. Gen. Stat. § 50-13.4 (2011).           Plaintiff raises arguments

regarding several of these factors and we will address each

separately.

A.   Plaintiff’s Income and Ability to Pay

     As to plaintiff’s income and ability to pay, the trial

court made the following findings of fact:

                12. On       October     16,     2012,
           Plaintiff/Father filed an Amended Financial
           Affidavit listing his average gross monthly
           income as being $24,409.66.

                 . . . .

                16. The child support award set forth
           herein is necessary to meet the reasonable
           needs of the minor child related to his
           health, education and maintenance, having
           due   regard   to   the   estates,  earning,
           conditions, accustomed standard of living of
           the child and of the parties.

                 . . . .
                    -17-


     18. Plaintiff/Father is an able-bodied
man who is gainfully employed and fully
capable of paying to Defendant/Mother, for
the benefit of the minor child, child
support in the amount set forth herein.

     19. Plaintiff/Father    is  a   cosmetic
dentist in Beverly Hills and Los Angeles,
California.   Plaintiff/Father has served on
the faculty at UCLA’s School of Dentistry
and is a member at Century City Hospital.
Plaintiff/Father has also appeared on the
ABC shows Extreme Makeover and Average Joe.

     20. Plaintiff/Father has the ability
to pay the child support ordered herein.

     21. Plaintiff/Father   is   a   man   with
substantial income.

     22. Plaintiff/Father’s    spending   is
inconsistent with the income reported on his
Amended Financial Affidavit.

     23. Plaintiff/Father’s average monthly
spending according to his testimony and his
checking account statements for his Chase
Checking Accounts ending #8427 and #8435
reflect that he spends an average of
$88,617.80 per month.

     24. At      the    time    of     trial,
Plaintiff/Father had no credit card debt.

     25. Plaintiff/Father owns and pays for
two (2) luxury residences in Los Ang[e]les,
California   at  a   cost of   approximately
$12,000.00 per month.

     26. In nine and a half (9 ½) months,
Plaintiff/Father  spent   $31,322.85   on
vacations or an average of $3,297.14 per
month.
                    -18-


     27. In      two     (2)       months,
Plaintiff/Father  spent   $51,000.00    on
jewelry, or an average of $25,500.00 per
month.

     28. Plaintiff/Father    .   .  .   spent
$1,466.78 for alcohol in three (3) days.

     . . . .

     34. Plaintiff/Father     has    monthly
shared family expenses of $15,446.54 and
monthly individual expenses of $6,937.00, as
reflected    on   his    Amended   Financial
Affidavit.

     . . . .

     36. Plaintiff/Father    should  have   a
child support obligation of $7,342.84 per
month ($5,148.84 (1/3 of Plaintiff/Father’s
shared family expenses) +$2,194.00 ([the
child’s] individual expenses) = $7,342.84).

     . . . .

     38. Plaintiff/Father’s child support
obligation should be made effective to
November 1, 2012.

      39. Plaintiff/Father currently has a
child    support   arrearage   of $15,077.52
through January 2013 ($7,342.84 x 3 months =
$22,028.52     less     $6,951.00  paid    =
$15,077.52).

     . . . .

     44. Plaintiff/Father should pay ninety
percent (90%) of the minor child’s uninsured
medical expenses.

     . . . .
                                    -19-


                 46. The   provisions of  this  Order
            regarding support of the minor child are
            fair and reasonable under the existing
            circumstances.

Only two of these findings address plaintiff’s income:                finding

of   fact   number   12   which   finds    that   his   financial   affidavit

listed   his   average    gross   monthly    income     as   $24,409.66,3   and

finding of fact number 21 which finds that plaintiff “is a man

with substantial income.”

      When a trial court is considering child support outside of

the North Carolina child support guidelines, the trial court

must make sufficient findings as to the parties’ incomes and

ability to pay to permit appellate review:

                      Payments   ordered    for    the
                 support of a minor child shall be
                 in such amount as to meet the
                 reasonable needs of the child for
                 health, education and maintenance,
                 having due regard to the estates,
                 earnings, conditions, accustomed
                 standard of living of the child
                 and the parties, and other facts
                 of the particular case. [N.C. Gen.
                 Stat. § 50-13.4(c)].
                 . . . .
                 Where, as here, the trial court sits
            without a jury, the judge is required to
            find   the   facts    specially    and    state

3
  This “finding of fact” is actually a recitation of evidence and
not a finding by the trial court; this is apparent from the fact
that the trial court ultimately determined that plaintiff has
more income than what he listed on his affidavit.
                      -20-
separately its conclusions of law thereon
and direct the entry of the appropriate
judgment.     The purpose of the requirement
that the court make findings of those
specific facts which support its ultimate
disposition of the case is to allow a
reviewing court to determine from the record
whether the judgment -- and the legal
conclusions which underlie it -- represent a
correct    application    of    the    law.   The
requirement     for    appropriately     detailed
findings is thus not a mere formality or a
rule of empty ritual; it is designed instead
to dispose of the issues raised by the
pleadings and to allow the appellate courts
to perform their proper function in the
judicial system.
      Under G.S. 50-13.4(c), quoted supra, an
order for child support must be based upon
the    interplay    of    the    trial    court’s
conclusions of law as to (1) the amount of
support necessary to meet the reasonable
needs of the child and (2) the relative
ability of the parties to provide that
amount. These conclusions must themselves be
based upon factual findings specific enough
to indicate to the appellate court that the
judge    below   took    due   regard    of   the
particular estates, earnings, conditions,
[and] accustomed standard of living of both
the child and the parents. It is a question
of fairness and justice to all concerned.
In the absence of such findings, this Court
has no means of determining whether the
order is adequately supported by competent
evidence. It is not enough that there may be
evidence in the record sufficient to support
findings which could have been made. The
trial court must itself determine what
pertinent facts are actually established by
the evidence before it, and it is not for an
appellate court to determine de novo the
weight and credibility to be given to
evidence disclosed by the record on appeal.
                                         -21-


Coble   v.   Coble,   300    N.C.     708,      711-13,   268    S.E.2d    185,    189

(1980) (citations and quotation marks omitted); see also Atwell,

74 N.C. App. at 234, 328 S.E.2d at 49.

    In Coble, the trial court had found that the “plaintiff is

in need of financial assistance for the support of the minor

children     and   that   defendant       is     capable    of    providing       such

assistance.”       Id. at 713, 268 S.E.2d at 189.               Our Supreme Court

noted   that    “[t]his     finding      is     more   properly    denominated       a

conclusion of law, since it states the legal basis upon which

defendant’s    liability     may    be    predicated      under   the     applicable

statutes, G.S. 50-13.4(b) and (c).                As a conclusion of law, it

must itself be based upon supporting factual findings.”                            Id.

(quotation marks omitted).            The Court then determined that the

findings of fact failed to support the conclusion, since the

only relevant finding of fact was that the:

             [d]efendant’s    monthly    net   income    is
             approximately      $483.32,      plus       an
             indeterminable amount earned from overtime
             work, and yet her monthly expenses are
             approximately $510.00.    To the degree that
             this finding indicates that defendant’s
             living expenses tend to exceed her average
             income, it would seem to negate, rather than
             support, the conclusion that she is capable
             of providing support payments. Moreover, the
             next part of finding No. 12 shows that
             although the monthly financial needs of the
             children   average   approximately    $432.00,
                                        -22-
            plaintiff's    net    monthly    income    is
            approximately $825.00. Far from supporting
            the conclusion that plaintiff is in need of
            partial assistance in meeting his support
            obligation,   this   part   of  the   finding
            suggests instead that he is capable of
            sufficiently providing for his children on
            his own. On the face of the order alone,
            therefore, finding No. 12 does not support
            the trial court’s conclusions as to either
            plaintiff’s   financial   need  for   support
            assistance or defendant’s financial ability
            to provide it. In the absence of other
            findings which support these conclusions,
            then, the order awarding plaintiff partial
            child support cannot be sustained.

Id. (quotation marks omitted).

    In the case before us, the trial court’s findings of fact

are of similar import.           Compare id. Again, only two of the trial

court’s findings address plaintiff’s income:                   finding of fact

number 12 which finds that his financial affidavit listed his

average gross monthly income as $24,409.66, and finding of fact

number 21 which finds that plaintiff “is a man with substantial

income.”    There is no finding of fact as to plaintiff’s actual

income,    only   that    it     is   “substantial[.]”    We   can   infer   that

“substantial” here means more than $24,409.66 but we cannot,

determine what the trial court found plaintiff’s income to be.

Furthermore,      the    trial    court    found   that   although    plaintiff

claims to earn $24,409.66 on average                per month, he      actually

spends an average of $88,617.80 per month.                     Here, the trial
                                           -23-
court    clearly    assumed         that   the    plaintiff’s     income   is     quite

significantly more than $25,000 per month, but we have no way of

knowing what number the trial court had in mind.4

     Normally, findings as to the incomes of the parties are

stated    in   monetary        amounts     of     dollars   per    month   or     year.

Although these numbers might even be averages or approximations,

particularly       when    a    parent     does    not   receive    a   set   monthly

paycheck, a finding of an actual monetary amount of income will

permit    this     Court       to   review       the   findings    based   upon     the




4
  Plaintiff also implies that the trial court imputed income to
him due to what it may have found to be extravagant
expenditures.   We do not believe this is so, but if the trial
court was actually imputing income to plaintiff, this would be
error, as there were no findings of fact that that defendant was
suppressing his income intentionally or spending excessively to
avoid his child support obligation.    See generally Respess v.
Respess, ___ N.C. App. ___, ___, 754 S.E.2d 691, 703-04 (2014)
(addressing defendant’s argument that the trial court erred in
the amount of income it imputed to him:    “Generally, a party's
ability to pay child support is determined by that party’s
actual income at the time the award is made. A party’s capacity
to earn may, however, be the basis for an award where the party
deliberately acted in disregard of his obligation to provide
support. Before earning capacity may be used as the basis of an
award, there must be a showing that the actions reducing the
party’s income were taken in bad faith to avoid family
responsibilities[.]   This showing may be met by a sufficient
degree of indifference to the needs of a parent’s children.”
(citation, quotation marks, ellipses, and brackets omitted)).
While certainly the trial court may find plaintiff’s evidence
not to be credible, the trial court must still make an actual
finding as to plaintiff’s income.
                                           -24-
evidence.5    While the trial court did give some regard “to the

estates, earnings, conditions, accustomed standard of living of

the”    parties,    it     failed     to    make    a   finding    of       fact    as    to

plaintiff’s income which is definite enough for this Court to

review.     N.C. Gen. Stat. § 50-13.4(c).                   Furthermore, while the

trial court specifically found plaintiff was able to pay the

child support ordered, the income the trial court was basing

this finding on is unclear, and thus leaves this Court also

unable to review the finding of plaintiff’s ability to pay.

       In addition, even though the trial court’s order contained

some   findings    as    to    “the   estates[,]”       N.C.    Gen.        Stat.   §    50-

13.4(c), of the parties, particularly plaintiff, it did not make

any    findings    which      would   permit       consideration       of    plaintiff’s

estate as supporting his ability to pay child support; rather,

the findings of fact addressed only the expenses plaintiff has

incurred.          For     example,        the      trial      court        found       that

5
  We also note that without an actual monetary number for the
income it could be difficult for either party to prove the need
for a modification of child support in the future based upon a
change in circumstances, as the trial court would have to
determine what the plaintiff’s “substantial” income actually was
in 2012 and whether any alleged change in the plaintiff’s income
would be sufficient to support modification. See generally N.C.
Gen. Stat. § 50-13.7(a) (2011) (“Except as otherwise provided in
G.S. 50-13.7A, an order of a court of this State for support of
a minor child may be modified or vacated at any time, upon
motion in the cause and a showing of changed circumstances by
either party[.]”)
                                      -25-
“Plaintiff/Father owns and pays for two (2) luxury residences in

Los Ang[e]les, California at a cost of approximately $12,000.00

per month.”        Having a large house payment does not necessarily

equate to having a substantial estate; it can mean just the

opposite.     The trial court did not find the value of these

“luxury residences[,]” whether plaintiff’s indebtedness on these

residences equals or exceeds their values, or any other facts

regarding the net value of plaintiff’s estate.

     Accordingly, we reverse and remand the award of prospective

child support for the trial court to make findings as to the

monetary value of plaintiff’s income and any other findings of

fact or conclusions of law necessary to set an appropriate child

support amount.       We note that plaintiff also makes arguments as

to the specific evidence the trial court should rely upon on

remand in making its determination as to what his income is, but

we will not address this, since arguments about which evidence

should weigh more heavily are properly directed to the trial

court, which has the discretion to determine the credibility and

the weight of the evidence. See Coble, 300 N.C. at 712-13, 268

S.E.2d at 189.

B.   Reasonable Needs of the Child

     While    we    are   reversing   and    remanding   the   child   support
                                       -26-
award for the reasons noted above, plaintiff also has argued

that the trial court failed to consider the child’s actual needs

in   setting    the   amount   of    child     support.   The   child    support

ordered in the amount of $7,342.84 per month far exceeds the

actual needs of the child based upon                  the child’s     historical

individual expenditures as found by the trial court, which were

$2,194.00      per    month.        Although    the   trial   court     has   the

discretion to award child support in excess of actual historical

expenses based upon plaintiff’s financial position, the findings

of fact as to how this amount was established must be detailed

enough to permit review:

                  Whatever may have been the rule at
            common law, a father’s duty of support today
            does not end with the furnishing of mere
            necessities if he is able to afford more. In
            addition to the actual needs of the child, a
            father has a legal duty to give his children
            those    advantages    which   are   reasonable
            considering his financial condition and his
            position in society.
                  In Hecht v. Hecht, 189 Pa. Super. 276,
            283, 150 A.2d 139, 143, Woodside, J.,
            observed:
                  Children of wealthy parents are
                  entitled    to    the    educational
                  advantages    of   travel,   private
                  lessons in music, drama, swimming,
                  horseback    riding,    and    other
                  activities in which       they show
                  interest and ability.         It is
                  possible that a child with nothing
                  more than a house to shelter him,
                  a coat to keep him warm and
                                    -27-
                sufficient    food   to    keep    him
                healthy will be happier and more
                successful than a child who has
                all   the   advantages,     but   most
                parents strive and sacrifice to
                give   their   children    advantages
                which cost money.       Much of the
                special   education    and    training
                which will be of value to people
                throughout life must be given them
                when they are young, or be forever
                lost to them.
                What amount is reasonable for a child’s
           support is to be determined with reference
           to   the   special    circumstances     of    the
           particular   parties.    Things    which    might
           properly be deemed necessaries by the family
           of a man of large income would not be so
           regarded in the family of a man whose
           earnings were small and who had not been
           able   to   accumulate   any    savings.       In
           determining that amount which is reasonable,
           the trial judge has a wide discretion with
           which this court will not interfere in the
           absence of a manifest abuse.
                It is never the purpose of a support
           order to divide the father’s wealth or to
           distribute his estate. Furthermore, even
           though the father be a man of great wealth,
           an excessive award which would encourage
           extravagant expenditures either by the child
           or in his behalf would not be in his best
           interest.

Williams v. Williams, 261 N.C. 48, 57-58, 134 S.E.2d 227, 234

(1964)    (citations,   quotation    marks,    and   ellipses      omitted);

Atwell, 74 N.C. App. at 234, 328 S.E.2d at 49.

    The    trial   court’s   order   seems    to   “divide   the   father’s

wealth” by basing child support upon a number calculated by
                                          -28-
adding one-third of plaintiff’s “shared family expenses” to the

child’s historical individual expenses.                  Id. at 58, 134 S.E.2d

at 234.       The order also finds that plaintiff resides in Los

Angeles, California, but fails to make any findings of fact as

to   how     plaintiff’s     expenses       incurred     in      California,      which

apparently do not include any child-related expenditures, relate

to the expenses of raising a child, even the child of a wealthy

parent, in Charlotte, North Carolina.

      A child support award can be made by using estimates of

needs based upon the higher standard of living made possible by

plaintiff’s means, but the trial court must make findings of

fact which assign a monetary value to these needs.                            See Payne

v.   Payne,    91   N.C.   App.     71,   75,    370    S.E.2d    428,    431    (1988)

(“Although an equation for child support does not lend itself to

an   exact    mathematical        calculation,     it    is   difficult,        if   not

impossible, to know whether a trial judge has made a complete

and reasonable assessment of the child’s needs and the parties’

abilities     to    pay    when    the     needs-variable        has     no    monetary

value.”).     As such, upon remand we also instruct the trial court

to make findings of fact, specifically with monetary values, as

to the child’s reasonable needs in light of the abilities of the

parents to provide support.
                                              -29-
C.     Defendant’s Child Support Obligation

       The trial court found defendant’s portion of responsibility

for support of the minor child to be $100.00 per month, which

plaintiff argues is too low, but at the very least should offset

his own obligation by $100.00.                       But the order does not state

that   the     total     child    support       obligation        of    both     parents    is

$7,342.84 per month, but rather that “Plaintiff/Father should

have a child support obligation of $7,342.84 per month[,]” and

thus we see no merit in his argument that his child support

obligation       should    be      reduced       by     defendant’s           child   support

obligation.      But,     as     discussed       above,      we    are        reversing    and

remanding the child support award for several reasons, and on

remand the trial court should take into account, in a manner

this   Court     can     review,        “the    estates,      earnings,          conditions,

accustomed standard of living” of both parties in calculating

the child support obligation.                  N.C. Gen. Stat. § 50-13.4(c); see

Coble v. Coble, 300 N.C. at 712, 268 S.E.2d at 189.                               The trial

court found unchallenged that defendant did have an income, and

the    trial     court     must     consider          the   relative      abilities        and

financial      circumstances        of    both        parties;     though        plaintiff’s

earnings       and   estate       may    be     far     greater        than     defendant’s,

defendant’s circumstances must also be taken into account. See
                                 -30-
N.C. Gen. Stat. § 50-13.4(c); Coble v. Coble, 300 N.C. at 712,

268 S.E.2d at 189.

    But despite the need for findings with monetary amounts for

incomes and expenses, we acknowledge that not all of the factors

under   North   Carolina   General   Statute   §   50-13.4(c)   can   be

quantified.     See N.C. Gen. Stat. § 50-13.4(c).      The trial court

is directed to take into account “the child care and homemaker

contributions of each party, and other facts of the particular

case[,]” in setting child support; id., these factors are less

susceptible to descriptions in monetary terms.        Particularly, in

a case such as this, where plaintiff lives thousands of miles

away and has no role at all in the child’s daily care and life,

it is appropriate for the trial court to consider the fact that

defendant bears 100% of the daily responsibilities of child care

and making a home for the child.        See id.    Only defendant will

make the daily physical and emotional sacrifices required to

raise a child.     All the law requires of plaintiff is to make a

monthly payment.     If the trial court does consider defendant’s

non-monetary, but truly priceless, contributions, it should make

findings of fact regarding those contributions so that its use

of this factor may be reviewed on appeal.          See Atwell, 74 N.C.

App. at 234, 328 S.E.2d at 49.
                                         -31-
D.     Summary of Prospective Child Support

       In summary, we reverse the trial court’s award for child

support and remand for the trial court to make specific findings

of   fact,    including    plaintiff’s      income       stated   in   a   monetary

value, plaintiff’s ability to pay, the child’s reasonable needs

stated in a monetary value, and to make any further findings of

fact   or    conclusions   of    law     that    would    be   necessary    to     set

support obligations for both parties in a manner that would be

reviewable by this Court.

                             IV.    Attorney Fees

       Lastly,   plaintiff      argues    that    the    trial    court    erred    in

awarding attorney fees to defendant. Plaintiff challenges the

finding of facts supporting the award.

A.     Finding Regarding Refusal to Provide Support

                  In an action or proceeding for the
             custody or support, or both, of a minor
             child . . . the court may in its discretion
             order payment of reasonable attorney’s fees
             to an interested party acting in good faith
             who has insufficient means to defray the
             expense of the suit. Before ordering payment
             of a fee in a support action, the court must
             find as a fact that the party ordered to
             furnish support has refused to provide
             support   which   is   adequate   under   the
             circumstances existing at the time of the
             institution of the action or proceeding[.]
                                  -32-
N.C. Gen. Stat. § 50-13.6 (2011).                “Whether these statutory

requirements have been met is a question of law, reviewable on

appeal. Only when these requirements have been met does the

standard   of   review   change   to     abuse    of   discretion   for    an

examination of the amount of attorney’s fees awarded.”              Simpson

v. Simpson, 209 N.C. App. 320, 323, 703 S.E.2d 890, 892 (2011)

(citations and quotations omitted).

    Plaintiff contends,

           [t]he trial court made no finding [he]
           “refused   to   provide   support  which  is
           adequate under the circumstances existing at
           the time of the institution of the action or
           proceeding.” It is well established that in
           a child support, action, this finding is a
           necessary   prerequisite   to  an  award  of
           attorneys’ fees.    Hudson, 299 N.C. at 472-
           73, 263 S.E.2d at 723-24.

    Indeed,

           [b]efore a court may award fees in an action
           solely for child support, the court must
           make the required finding under the second
           sentence of the statute:      that the party
           required to furnish adequate support failed
           to do so when the action was initiated. On
           the other hand, when the proceeding or
           action is for both custody and support, the
           court is not required to make that finding.

Spicer v. Spicer, 168 N.C. App. 283, 296, 607 S.E.2d 678, 687

(2005)   (emphasis   added)   (citation    omitted).       Plaintiff      thus

contends that his action was only an action for support.
                                            -33-
       Plaintiff, citing Gibson v. Gibson, 68 N.C. App. 566, 316

S.E.2d 199 (1984), argues that “the mere fact a lawsuit includes

claims for support and custody does not convert a proceeding

into   one    for    both   custody        and   support    where     custody   is    not

contested.”         Plaintiff then directs our attention to the fact

that   both    parties      agreed    from       the   outset   of    this   case    that

defendant would have sole legal and physical custody of the

child.   However, Gibson states,

              the issue of custody had been settled in
              Hudson by a consent order entered twenty
              months prior to the order concerning the
              child support while here the issue of
              custody, though uncontested, was settled by
              the judgment of the court some five months
              prior to the entry of the child support
              judgment. What appears to be important,
              however, is not how the custody issue was
              settled or when but that it was settled and
              was   not   at  issue   when    the judgment
              concerning support was entered.

Gibson, 68 N.C. App. at 574, 316 S.E.2d at 105 (emphasis added).

       Here, the order being appealed from is entitled “ORDER (RE:

PERMANENT     CHILD    CUSTODY       AND    CHILD      SUPPORT)[.]”      Furthermore,

unlike in Hudson and Gibson, see id., the order on appeal is the

first and only order that grants legal and physical custody of

the child to defendant.               Although plaintiff and defendant may

have believed and acted as though they had resolved the custody

claims before entry of the order, custody was still at issue
                                       -34-
when the case was called for hearing and was not addressed by

the trial court until its final order which also addresses child

support.       Custody was therefore “at issue when the judgment

concerning support was entered[;]”              id., so this was an action

for custody and support, and the trial court was not required to

find that plaintiff had refused to provide prior support to the

child.     See N.C. Gen. Stat. § 50-13.6; Spicer, 168 N.C. App. at

296, 607 S.E.2d at 687.

B.    Other Findings of Fact

      Lastly,       plaintiff    contends      that   “[t]he      trial   court’s

findings of fact do not support the amount of its award of

attorneys’ fees” because “the trial court made no findings as to

the   actual    hours    spent    or   what    any    of   the    three   lawyers

representing . . . [defendant] did or the time they spent on the

case,    or   the    reasonableness    of     the   work   or    time   spent”   or

defendant’s attorneys’ “skill or experience.”                    Plaintiff again

also notes that the failure of the trial court to find his

income meant it could not rightfully find he had the ability to

pay the attorney fees.          We disagree.

      The trial court reviewed the attorney fee affidavits and

found the fees to be “necessary and reasonable[;]”                      the trial

court also made several findings of fact regarding defendant’s
                                      -35-
attorney fees including, the necessity and reasonableness of the

fees,   the    attorney’s    rate,    that    the    rate    is    reasonable     as

compared      to    others   with    like    experience          and   skill,    the

“reasonable rates” of others in the firm who assisted on the

case, and the total amounts charged.              We conclude that the trial

court made sufficient findings of fact to support the award of

attorney fees.

    Regarding plaintiff’s ability to pay the award of attorney

fees, plaintiff has cited no authority requiring the trial court

to find he is able to pay defendant’s attorney fees.                            North

Carolina General Statute § 50-13.6 provides in relevant part

simply that

                    [i]n an action or proceeding for the
              custody or support, or both, of a minor
              child, including a motion in the cause for
              the    modification   or    revocation   of  an
              existing order for custody or support, or
              both, of a minor child . . . the court may
              in    its    discretion    order   payment   of
              reasonable attorney’s fees to an interested
              party    acting   in    good   faith   who  has
              insufficient means to defray the expense of
              the suit[;]

N.C. Gen. Stat. § 50-13.6, the statute has no requirement that

the trial court also find that the party being ordered to pay

these fees have the ability to pay, and although some cases have

mentioned      an   obligor’s   ability      to     pay,    we    have   found    no
                                     -36-
requirement that a trial court make this finding of fact.                North

Carolina General Statute § 50-13.6 places this matter in the

trial court’s discretion, see id., and plaintiff has failed to

demonstrate    an   abuse   of    discretion   as   to   the   trial   court’s

attorney fee award.

C.   Summary of Attorney Fees

     In summary, we affirm the trial court’s award for attorney

fees.

                             V.     Conclusion

     In conclusion, for the award of retroactive child support,

we reverse the award for nursery expenses and maternity clothes

prior to the child’s birth because there is no legal basis for

making such an award; we reverse the award for nursery expenses

and basic needs after the birth because there was not sufficient

evidence that such expenses were incurred prior to the filing of

plaintiff’s complaint; and we reverse and remand the order as to

the expenses for daycare, child care, and birth for the trial

court to consider the plaintiff’s ability to pay during the time

for which reimbursement is sought and how these expenses should

be      apportioned between plaintiff and defendant.              As to the

award of prospective child support, we reverse the trial court’s

award for child support and remand for the trial court to make
                                   -37-
specific findings of fact, including plaintiff’s income stated

in a monetary value, plaintiff’s ability to pay, the child’s

reasonable needs stated in a monetary value, and to make any

further findings of fact or conclusions of law that would be

necessary   to   set   support   obligations   for   both   parties   in   a

manner that would be reviewable by this Court.          As to the award

of attorney fees, we affirm.

    AFFIRMED in part, REVERSED in part, and REMANDED.

    Judges MCGEE and BRYANT concur.